Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,2,3,4,5,6,9,10,12,13,14,15,16,18,19,20,21,22 rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2,3,4,5,8,9,11,12,13,14,14,16,17,18,19,17 of U.S. Patent No. 10,481,171. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) Claims 1,2,3,4,5,6,9,10,12,13,14,15,16,18,19,20,21,22 of the application is merely broader than claims 1,1,2,3,4,5,8,9,11,12,13,14,14,16,17,18,19,17 of the patent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shao et al 2002/0048765 teach a plate having plurality of ports, each port of which is within its own “quadrate” (Para 98) reaction well (unit) 2.  The plate has 96 wells, and the distance from one well to the next well is 9mm, identical to that distance between adjacent wells on a standard plate (Para 97).  The shape of the port of each reaction well (unit) 2 is “quadrate” (Para 98), the diameter of the circumcircle of which is “smaller” (Para 98) than that of the standard 96 well plate.  Each of the port has a microarray chip 3” within (Para 98).  However, the wells are not “tube holding receptacles” as called for in Applicant’s claims.    
	Gonzalez et al 2006/0051250 teach containers 280 located in individual wells of a plate.

s 7,8,11,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note was made of the arguments provided on pages 18 to 23 in the Paper filed 1/15/19 in the Parent application as they relate to EP 1348485, with focus on comments relating to “balance” with regard to “capacity”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.